Citation Nr: 0614135	
Decision Date: 05/15/06    Archive Date: 05/25/06

DOCKET NO.  04-04 984	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a disability rating greater than 30 
percent for bronchial asthma.  

2.  Entitlement to a compensable disability rating for right 
leg shin splint.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active service from November 1981 to November 
1988, with an additional period of seven months active 
service, the specific dates of which have not been verified.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico.

One of the matters the Board must address is which issue or 
issues are properly before it at this time.  Under 
38 U.S.C.A. § 7105(a), an appeal to the Board must be 
initiated by a notice of disagreement and completed by a 
substantive appeal after a statement of the case (SOC) is 
furnished to the veteran.  In essence, the following sequence 
is required: There must be a decision by the RO, the veteran 
must express timely disagreement with the decision, VA must 
respond by explaining the basis for the decision to the 
veteran, and finally the veteran, after receiving adequate 
notice of the basis of the decision, must complete the 
process by stating his argument in a timely-filed substantive 
appeal.  See 38 C.F.R. §§ 20.200, 20.201, 20.202, and 20.203 
(2005).

The veteran's appeal originally included the issue of an 
increased disability rating for headaches.  The RO resolved 
that issue in the veteran's favor in a September 2004 rating 
decision.  It advised the veteran that the allowance 
constituted a full grant of benefits on appeal and that the 
appeal was considered satisfied.  There is no indication from 
the veteran or his representation of disagreement with that 
determination.  Therefore, the issue is not currently before 
the Board.  

Similarly, the appeal also originally included the issue of 
an increased (compensable) disability rating for left leg 
shin splint.  However, the veteran's February 2004 
substantive appeal specifically mentioned only the right leg.  
See 38 C.F.R. § 20.202 (2005).  Therefore, the issue before 
the Board is properly limited to the right leg only.  

Finally, the claims folder reveals that the RO received from 
the veteran in November 2004 a claim for a total disability 
rating based on individual unemployability due to service-
connected disabilities (TDIU).  The RO forwarded the 
correspondence to the Board, which had possession of the 
claims folder at that time.  There is no indication that the 
RO has developed or adjudicated the claim.  The matter is 
referred to the RO for the appropriate action.

      
FINDINGS OF FACT

1.  Private pulmonary function tests performed in September 
2004 showed FEV-1 of 50 percent predicted and FEV-1/FVC of 84 
percent; there is no evidence of more significant pulmonary 
impairment, more than weekly attacks with episodes of 
respiratory failure, or daily use of systemic (oral or 
parenteral) high dose corticosteroids or immuno-suppressive 
medications.

2.  There is no evidence of tibia and fibula impairment with 
slight knee or ankle disability, or other objective 
confirmation of disability associated with right leg shin 
splint.  


CONCLUSIONS OF LAW

1.  The criteria for a 60 percent disability rating for 
bronchial asthma have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.321, 4.1-4.7, 4.21, 4.97, 
Diagnostic Code 6602 (2005).  

2.  The criteria for a compensable disability rating for 
right leg shin splint have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1-4.7, 4.20, 
4.21, 4.71a, Diagnostic Code 5262 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2005).  If a veteran has an unlisted disability, it will be 
rated under a disease or injury closely related by functions 
affected, symptomatology, and anatomical location.  38 C.F.R. 
§ 4.20; see 38 C.F.R. § 4.27 (providing specific means of 
listing diagnostic code for unlisted disease or injury).  

Where an increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  When reasonable doubt arises as to the degree of 
disability, such doubt will be resolved in the veteran's 
favor.  38 C.F.R. § 4.3.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).


Bronchial Asthma

The veteran's bronchial asthma is evaluated as 30 percent 
disabling under 38 C.F.R. § 4.97,  Diagnostic Code (Code) 
6602.  The next higher rating, 
60 percent, is assigned when evidence shows forced expiratory 
volume in one second (FEV-1) of 40 to 55 percent predicted, 
or a ratio of forced expiratory volume in one second to 
forced vital capacity (FEV-1/FVC) of 40 to 55 percent, or, at 
least monthly visits to a physician for required care of 
exacerbations, or intermittent (at least three per year) 
courses of systemic (oral or parenteral) corticosteroids.  

A maximum evaluation of 100 percent is awarded when evidence 
reflects FEV-1 of less than 40 percent predicted, or FEV-
1/FVC of less than 40 percent, or more than one attack per 
week with episodes of respiratory failure, or requires daily 
use of systemic (oral or parenteral) high dose 
corticosteroids or immuno-suppressive medications.

The comments to the rating criteria indicate the intent to 
utilize pulmonary function test results post-therapy, which 
is the standard basis for comparison of pulmonary function.  
See 61 Fed. Reg. 46,6720, 46,723 (Sept. 5, 1996).

Pulmonary function tests performed in connection with the May 
2002 VA respiratory examination showed FEV-1 of 61 percent 
predicted and FEV-1/FVC of 77 percent.  Testing from the 
April 2004 VA respiratory examination showed 
FEV-1 of 70 percent predicted and FEV-1/FVC of 81 percent.  
In addition, VA medical records dated through April 2004 do 
not reflect the requisite monthly care for exacerbations.  
The record shows one treatment with intravenous 
corticosteroids in January 2004.  This evidence is 
insufficient to warrant a 60 percent evaluation.  38 C.F.R. § 
4.7.    

However, the report of a September 2004 consultation with 
"R.G.," M.D., indicated that pulmonary function tests 
performed at that time showed FEV-1 of 50 percent predicted 
and FEV-1/FVC of 84 percent.  These findings are sufficient 
to award a 60 percent rating under Code 6602. Id.  Based on 
the veteran's statements, a review of the medical evidence as 
a whole, and providing the veteran all reasonable doubt, the 
Board will grant the veteran's claim.   

Entitlement to a 100 percent evaluation is not demonstrate, 
either by pulmonary function tests, frequency and severity of 
asthma attacks, or required medications. Id.   

The Board finds no reason to refer the case to the 
Compensation and Pension Service for consideration of an 
extra-schedular evaluation under 38 C.F.R. 
§ 3.321(b)(1).  That is, there is no evidence of exceptional 
or unusual circumstances, such as frequent hospitalization or 
marked interference with employment, to suggest that the 
veteran is not adequately compensated by the regular rating 
schedule.  VAOPGCPREC 6-96.  Although the veteran has alleged 
an inability to work due to asthma, his own reports variously 
attribute a lack of work to a number of physical disabilities 
and personal or psychiatric problems.  The evidence does not 
establish marked interference with employment solely due to 
asthma.  

As indicated above, the veteran's claim for TDIU, resulting 
from all service-connected disabilities, has been referred to 
the RO.  

In summary, the Board finds that the recent evidence supports 
a 60 percent disability evaluation for asthma.  38 C.F.R. § 
4.3.  To that extent, the appeal is granted.   

Right Leg Shin Splint

The right leg shin splint is evaluated as noncompensable 
(zero percent disabling) by analogy to Code 5262, impairment 
of the tibia and fibula.  38 C.F.R. § 4.71a.  See 38 C.F.R. 
§ 4.31 (where the Schedule does not provide a zero percent 
rating, a zero percent shall be assigned if the requirements 
for a compensable rating are not met).  The minimum 
compensable evaluation under Code 5262, 10 percent, is 
assigned when there is malunion of the tibia and fibula with 
slight knee or ankle disability.   
 
The Board observes that there are other diagnostic codes for 
evaluating knee and leg disability.  However, none of those 
codes are sufficiently analogous as to be more appropriate 
than Code 5262.  See 38 C.F.R. § 4.71a, Codes 5256 (ankylosis 
of the knee), 5257 (recurrent subluxation or lateral 
instability of the knee), 5258 (dislocated semilunar 
cartilage), 5259 (removed semilunar cartilage), 5260 
(limitation of leg flexion), 5261 (limitation of leg 
extension), and 5263 (genu recurvatum).  The Board will 
therefore evaluate the disability under Code 5262.  See Butts 
v. Brown, 5 Vet. App. 532 (1993) (choice of diagnostic code 
should be upheld if supported by explanation and evidence).

The report of the May 2002 VA orthopedic examination 
reflected the veteran's complaints of varying degrees of shin 
pain that was controlled with Advil.  He had no knee or ankle 
complaints.  Examination was significant for non-disabling 
tenderness on palpation of the shin only.  VA medical records 
dated from September 2001 to April 2004 indicated that the 
veteran was referred for a bone scan regarding complaints 
related to shin splints.  The June 2002 bone scan was normal.  
There were no other complaints or findings related to shin 
splints, providing evidence against this claim.  In the 
absence of any significant subjective complaint or objective 
finding of disability associated with right leg shin splint, 
the Board cannot conclude that the overall disability picture 
approximates the criteria for a compensable evaluation.  
38 C.F.R. § 4.7.  

Again, the Board finds no reason to refer the case to the 
Compensation and Pension Service for consideration of an 
extra-schedular evaluation.  38 C.F.R. 
§ 3.321(b)(1).  There is no evidence or allegation that the 
right leg shin splint results in frequent hospitalization or 
causes marked interference with employment.  

Accordingly, the Board finds that the preponderance of the 
evidence is against a compensable disability rating for right 
leg shin splint.  38 C.F.R. § 4.3.  The appeal is denied.  

The Duty to Notify and the Duty to Assist

Review of the claims folder reveals compliance with the duty 
to notify.  That is, by letter dated in April 2002, as well 
as information provided in the October 2002 rating decision 
and December 2003 statement of the case, the RO advised the 
veteran of the evidence needed to substantiate his claims for 
increased disability ratings and explained what evidence was 
obligated to obtain or to assist the veteran in obtaining and 
what information or evidence the veteran was responsible to 
provide.  In addition, the statement of the case and October 
2004 supplemental statement of the case include the text of 
the regulation that implements the notice and assistance 
provisions from the statute.  38 U.S.C.A. § 5103(a).  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Board notes that the RO provided this notice prior to the 
October 2002 rating decision on appeal.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).  However, there is no 
specific request to the veteran pursuant to 38 C.F.R. § 
3.159(b)(1) to provide any evidence in his possession that 
pertains to the claim. Id. at 120-21.  In any event, based on 
the veteran's submissions that he is aware of his 
responsibility to provide evidence in support of his appeal.  
Moreover, neither the veteran nor his representative has 
alleged any error that results in any prejudice to the 
veteran.  Therefore, the Board finds that any defect in 
content of the notice is harmless.  See Bernard v. Brown, 4 
Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 
(1996); see also 38 C.F.R. § 20.1102 (harmless error).  

The Board is aware of the recent decision in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), regarding notice 
requirements.  Based on a review of this decision, the Board 
finds no basis to remand this case to the RO for additional 
development.  Simply stated, based on the notice already 
provided to the veteran cited above, a further amended notice 
to the veteran would not provide a basis to grant this 
claim.  Moreover, neither the veteran nor his representative 
has made any showing or allegation that the content of the 
VCAA notice resulted in any prejudice to the veteran.  

With regards to granted claim, the RO will be responsible for 
addressing any notice defect with respect to the effective 
date elements when effectuating the award.  

As discussed above, the Board finds that the RO has 
ultimately provided all notice required by § 5103(a).  
Therefore, any failure to make a specific request in the VCAA 
letter is non-prejudicial, harmless error.  Bernard v. Brown, 
4 Vet. App. 384, 392-94 (1993).  Sutton v. Brown, 9 Vet. App. 
553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).  

With respect to the duty to assist, the RO has secured the 
veteran's VA medical records, private medical records as 
identified and authorized by the veteran, and relevant 
medical examinations.  The veteran has also submitted 
additional private medical evidence and other documents to 
the Board; he has waived RO consideration of that evidence.  
The veteran affirmatively indicated in November 2004 that he 
had no additional evidence to submit.  The Board is therefore 
satisfied that the duty to assist has been met.  


ORDER

Subject to the law and regulations governing the payment of 
monetary benefits, a 
60 percent disability rating for bronchial asthma is granted. 

A compensable disability rating for right leg shin splint is 
denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


